DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim s 1, 2, 4, 15-19, 21 and 24-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 14-16 and 20 of copending Application No. 16/604,344 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the instant claims are encompassed in the copending claims except that the zeolite has a preferred particle size and that the film has a preferred thickness and zeolite loading.  Absent a proper showing of criticality or unexpected results, the particle size, film thickness, and zeolite loading are considered to be parameters that would have been routinely optimized by one having ordinary skill in the art at the time of the invention in order to provide a sorbent with acceptable ethylene adsorption characteristics and a film with sufficient strength.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 4, 15, 19 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9, 10 and 12 of copending Application No. 16/977,292 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the instant claims are envisaged in the copending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 15-19, 21, 24 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP H03-280827 A.
JP ‘827 teaches a packaging material for adsorbing ethylene derived from organic materials in the packaging, comprising chabazite zeolite particles dispersed in a polymer film such as polyethylene or polypropylene (see pages 1-3 of the machine generated English translation).  The chabazite can have a particle size of 5 microns or less and a palladium loading of 0.01-20 wt% (pages 3-4).  The film can include 0.01-30 wt % zeolite and a thickness of 0.01-10 microns (pages 5-6).  The zeolite/polymer can form a coating layer that is laminated onto a support layer (page 6) or be present alone (consisting essentially of the zeolite and polymer).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘827 in view of Ilkenhans et al. (2008/0287707 A1).
JP ‘827 discloses all of the limitations of the claim except that the film includes a gas permeable barrier layer.  Ilkenhans et al. ’707 discloses an ethylene adsorbing packaging material comprising a palladium-doped zeolite incorporated into the packaging material and can include a gas permeable barrier layer (paragraphs 11-12).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the packaging material of JP ‘827 by using the gas permeable barrier layer of Ilkenhans et al. ‘727 in order to prevent direct contact with the packaged food.
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘827.
JP ‘827 discloses all of the limitations of the claim except that the zeolite is in the hydrogen form.  It is submitted that no ionic form is disclosed, so the basic hydrogen form is assumed.  However it is also considered to be obvious to one having ordinary skill in the art to select a zeolite form is or is not ion-exchanged based on its ability to selectively remove a target compound from a gas mixture.  The instant specification also does not provide any criticality or unexpected results for using hydrogen-form over an ion exchanged zeolite.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references listed on the attached PTO-892 form disclose ethylene adsorption and sorbent coating arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK LAWRENCE whose telephone number is (571)272-1161. The examiner can normally be reached Mon-Fri 8:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
fl